J-S26039-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA            :    IN THE SUPERIOR COURT OF
                                         :         PENNSYLVANIA
                                         :
              v.                         :
                                         :
                                         :
 ARGENIS LOPEZ                           :
                                         :
                   Appellant             :    No. 273 MDA 2021

     Appeal from the Judgment of Sentence Entered January 27, 2021
   In the Court of Common Pleas of Luzerne County Criminal Division at
                     No(s): CP-40-CR-0003984-2015


BEFORE: STABILE, J., MURRAY, J., and MUSMANNO, J.

MEMORANDUM BY MUSMANNO, J.:                  FILED: NOVEMBER 19, 2021

     Argenis Lopez (“Lopez”) appeals from the judgment of sentence

imposed following the revocation of his probation.      Additionally, Lopez’s

counsel, Robert M. Buttner, Esquire (“Attorney Buttner”), has filed an

Application to Withdraw as Counsel, and a Brief pursuant to Anders v.

California, 368 U.S. 738 (1967), and Commonwealth v. Santiago, 978

A.2d 349 (Pa. 2009). We grant Attorney Buttner’s Application to Withdraw,

and affirm Lopez’s judgment of sentence.

     On September 19, 2015, Lopez, operating a black Pontiac, was stopped

by police for traffic violations. During the stop, police discovered numerous

stolen items including a Ruger 77/17 rifle, inside of the vehicle. Lopez was
J-S26039-21


arrested and charged with, inter alia, persons not to possess firearms and

receiving stolen property.1

        On April 21, 2016, Lopez entered an open guilty plea to the charges of

persons not to possess firearms and receiving stolen property. On June 13,

2016, the trial court sentenced Lopez to a period of eighteen to thirty-six

months in prison for his conviction of persons not to possess firearms. For his

conviction of receiving stolen property, the trial court sentenced Lopez to a

consecutive period of twenty-four months of probation. Additionally, Lopez

was ordered to pay fines, restitution, fees, and costs.

        On June 13, 2019, Lopez was released from prison2 after serving the

maximum sentence on his conviction of persons not to possess firearms. Upon

his release, Lopez did not report to the Luzerne County Adult Probation Unit

(“Probation Department”) to begin his probationary period.

        On December 21, 2020, the Probation Department filed a Petition to

revoke Lopez’s probation, asserting that Lopez had committed technical

violations and had been arrested on new charges. In particular, the Petition



____________________________________________


1   18 Pa.C.S.A. §§ 6105(a)(1), 3925(a).

2 Our review of the record reveals that at some point between June 2017 and
November 2017, Lopez allegedly signed terms and conditions regarding
special probation and parole supervised by the Pennsylvania Board of
Probation and Parole. However, despite allegedly signing these documents,
which are absent from the record before this Court, Lopez was not released
from prison until June 13, 2019, when he reached his maximum date on his
persons not to possess firearms convictions.

                                           -2-
J-S26039-21


alleged that Lopez had changed his address without advising the Probation

Department, had failed to pay his monthly fines, restitution, program fees,

and supervision fees, and had failed to report to the Probation Department

after the completion of his prison sentence. Additionally, with regards to the

new charges, the Petition asserted that Lopez had incurred another arrest on

December 14, 2020, in Kingston, Pennsylvania, and had been charged with,

inter alia, aggravated assault.3

        Subsequently, on January 7, 2021, Lopez waived his Gagnon I4

hearing. On January 27, 2021, Lopez appeared before the trial court for his

Gagnon II hearing and Lopez specifically admitted to the technical violations

outlined above. Based upon Lopez’s admission, the trial court revoked Lopez’s

probation. On the same day, the trial court sentenced Lopez to a period of

nine to twenty-four months, less one day, in prison, with forty-four days of

credit for time served.

        On January 29, 2021, Lopez filed a post-sentence Motion to Modify

Sentence in which he requested that the trial court modify his sentence due

to the increased risk of contracting COVID-19 in prison.    On February 22,

2021, the trial court denied Lopez’s Motion.




____________________________________________


3   18 Pa.C.S.A. § 2702(a)(1).

4   See Gagnon v. Scarpelli, 411 U.S. 778 (1973).

                                           -3-
J-S26039-21


      Attorney Buttner filed a timely Notice of Appeal on Lopez’s behalf.

Additionally, Attorney Buttner filed a Notice of intent to file an Anders brief

in lieu of a Pa.R.A.P. 1925(b) concise statement of errors complained of on

appeal. Additionally, Attorney Buttner subsequently filed, with this Court, an

Application to Withdraw as Counsel and a brief pursuant to Anders. Lopez

did not file a pro se brief, nor did he retain alternate counsel for this appeal.

      Before addressing Lopez’s issue on appeal, we must determine whether

Attorney Buttner has complied with the dictates of Anders and its progeny in

petitioning to withdraw from representation.          See Commonwealth v.

Mitchell, 986 A.2d 1241, 1244 n.2 (Pa. Super. 2009) (stating that “[w]hen

presented with an Anders brief, this Court may not review the merits of the

underlying issues without first passing on the request to withdraw.”).

Pursuant to Anders, when counsel believes that an appeal is frivolous and

wishes to withdraw from representation, he or she must

      (1) petition the court for leave to withdraw stating that after
      making a conscientious examination of the record and
      interviewing the defendant, counsel has determined the appeal
      would be frivolous, (2) file a brief referring to any issues in the
      record of arguable merit, and (3) furnish a copy of the brief to
      defendant and advise him of his right to retain new counsel or to
      raise any additional points that he deems worthy of the court’s
      attention. The determination of whether the appeal is frivolous
      remains with the court.

Commonwealth v. Burwell, 42 A.3d 1077, 1083 (Pa. Super. 2012) (citation

omitted).




                                      -4-
J-S26039-21


      Additionally, the Pennsylvania Supreme Court has explained that a

proper Anders brief must

      (1) provide a summary of the procedural history and facts, with
      citations to the record; (2) refer to anything in the record that
      counsel believes arguably supports the appeal; (3) set forth
      counsel’s conclusion that the appeal is frivolous; and (4) state
      counsel’s reasons for concluding that the appeal is frivolous.
      Counsel should articulate the relevant facts of record, controlling
      case law, and/or statutes on point that have led to the conclusion
      that the appeal is frivolous.

Santiago, 978 A.2d at 361.

      After determining that counsel has satisfied the technical requirements

of Anders and Santiago, this Court must then “conduct a simple review of

the record to ascertain if there appear on its face to be arguably meritorious

issues   that   counsel,   intentionally   or   not,   missed   or   misstated.”

Commonwealth v. Dempster, 187 A.3d 266, 272 (Pa. Super. 2018) (en

banc).

      Instantly, our review of the Anders Brief and the Application to

Withdraw reveals that Attorney Buttner has complied with each of the

technical requirements of Anders/Santiago.             See Burwell, supra;

Santiago, supra.       Attorney Buttner indicates that he has made a

conscientious examination of the record and has determined that an appeal

would be frivolous.   The record further reflects that Attorney Buttner has

furnished a copy of the Anders Brief to Lopez, advised Lopez of his right to

retain new counsel or proceed pro se, or raise any additional points that he

deems worthy of this Court’s attention.         Additionally, the Anders Brief

                                      -5-
J-S26039-21


complies with the requirements of Santiago.          As Attorney Buttner has

complied    with   the   technical   requirements     for   withdrawing     from

representation, we will examine the record and make an independent

determination of whether Lopez’s appeal is, in fact, wholly frivolous.

      In the Anders Brief, Attorney Buttner presents the following issue for

our review: “Whether the trial court abused its discretion when it imposed a

sentence of total confinement, following revocation of probation, for an

aggregate term of 9 [] to 24 months, less one (1) day, for violating the

conditions of his special probation?” Anders Brief at 2.

      Lopez argues that the trial court abused its discretion when it imposed

a sentence of total confinement. Id. at 8. Lopez asserts that the trial court’s

imposition of total confinement was unnecessary to vindicate the authority of

the court, because Lopez swiftly admitted to the technical violations, indicated

his willingness to abide by all probation conditions, and took responsibility for

his violations. Id. at 8-9.

      Lopez challenges the discretionary aspects of his sentence, from which

there is no absolute right to appeal. See Commonwealth v. McAfee, 849

A.2d 270, 274 (Pa. Super. 2004) (stating that a claim that the trial court erred

in imposing a sentence of total confinement upon revocation of probation is a

challenge to the discretionary aspects of sentencing).        Rather, when an

appellant challenges the discretionary aspects of his sentence, we must

consider his brief on this issue as a petition for permission to appeal.


                                      -6-
J-S26039-21


Commonwealth v. Yanoff, 690 A.2d 260, 267 (Pa. Super. 1997); see also

Commonwealth v. Tuladziecki, 522 A.2d 17, 18 (Pa. 1987).              Prior to

reaching the merits of a discretionary sentencing issue,

      [this Court conducts] a four-part analysis to determine: (1)
      whether appellant has filed a timely notice of appeal, see
      Pa.R.A.P. 902 and 903; (2) whether the issue was properly
      preserved at sentencing or in a motion to reconsider and modify
      sentence, see Pa.R.Crim.P. [720]; (3) whether appellant’s brief
      has a fatal defect, Pa.R.A.P. 2119(f); and (4) whether there is a
      substantial question that the sentence appealed from is not
      appropriate under the Sentencing Code, 42 Pa.C.S.A. § 9781(b).

Commonwealth v. Moury, 992 A.2d 162, 170 (Pa. Super. 2010) (quotation

marks and some citations omitted).

      Here, Lopez filed a timely Notice of Appeal and properly included a Rule

2119(f) Statement in his brief. However, Lopez did not object at sentencing

to the trial court’s allegedly excessive sentence, nor does his post-sentence

Motion raise this claim. Rather, as noted supra, Lopez’s post-sentence Motion

solely requested the trial court to “modif[y] his sentence,” because of the

increased risk Lopez would have of contracting COVID-19 in prison.        See

Motion to Modify Sentence, 1/29/21, at 1-2; see also Commonwealth v.

Gibbs, 981 A.2d 274, 282-83 (Pa. Super. 2009) (stating that a challenge to

the discretionary aspects of a sentence is waived where the appellant failed

to preserve such challenge at sentencing or in a post-sentence motion).

Accordingly, Lopez has not invoked this Court’s jurisdiction, and his

discretionary sentencing claim is not preserved for our review. See id.; see

also Moury, supra.



                                     -7-
J-S26039-21



      Nevertheless, we review the merits of Lopez’s claim as part of our

independent review of the record. See Dempster, supra. Our standard of

review for a trial court’s revocation of probation is as follows:

      The imposition of sentence following the revocation of probation
      is vested within the sound discretion of the trial court, which
      absent an abuse of that discretion, will not be disturbed on appeal.
      An abuse of discretion is more than an error in judgment—a
      sentencing court has not abused its discretion unless the record
      discloses that the judgment exercised was manifestly
      unreasonable, or the result of partiality, prejudice, bias, or ill-will.

Commonwealth v. Colon, 102 A.3d 1033, 1043 (Pa. Super. 2014).

             The reason for this broad discretion and deferential standard
      of appellate review is that the sentencing court is in the best
      position to measure various factors and determine the proper
      penalty for a particular offense based upon an evaluation of the
      individual circumstances before it. Simply stated, the sentencing
      court sentences flesh-and-blood defendants[,] and the nuances of
      sentencing decisions are difficult to gauge from the cold transcript
      used upon appellate review. Moreover, the sentencing court
      enjoys an institutional advantage to appellate review, bringing to
      its decisions an expertise, experience, and judgment that should
      not be lightly disturbed.

              The sentencing court’s institutional advantage is, perhaps,
      more pronounced in fashioning a sentence following the
      revocation of probation, which is qualitatively different than an
      initial sentencing proceeding. At initial sentencing, all of the rules
      and procedures designed to inform the court and to cabin its
      discretionary sentencing authority properly are involved and play
      a crucial role. However, it is a different matter when a defendant
      appears before the court for sentencing proceedings following a
      violation of the mercy bestowed upon in the form of a probationary
      sentence. For example, in such a case, contrary to when an initial
      sentence is imposed, the Sentencing Guidelines do not apply, and
      the revocation court is not cabined by Section 9721(b)’s
      requirement that “the sentence imposed should call for
      confinement that is consistent with the protection of the public,
      the gravity of the offense as it relates to the impact on the life of

                                       -8-
J-S26039-21


      the victim and on the community, and the rehabilitative needs of
      the defendant.” 42 Pa.C.S.A. § 9721.

Commonwealth v. Pasture, 107 A.3d 21, 27 (Pa. 2014) (some citations and

quotation marks omitted).

      Upon revocation of probation, a sentencing court may choose from any

of the sentencing options that existed at the time of the original sentence,

including incarceration. 42 Pa.C.S.A. § 9771(b). However, the imposition of

total confinement upon revocation requires a finding that either “(1) the

defendant has been convicted of another crime; or (2) the conduct of the

defendant indicates that it is likely that he will commit another crime if he is

not imprisoned; or (3) such a sentence is essential to vindicate the authority

of the court.” Id. § 9771(c).

      Moreover, “[i]n every case in which the court … resentences an offender

following revocation of probation, … the court shall make as part of the record,

and disclose in open court at the time of sentencing, a statement of the reason

or reasons for the sentence imposed.” Id. § 9721(b); see also Pa.R.Crim.P.

708(D)(2) (providing that “[t]he judge shall state on the record the reasons

for the sentence imposed.”). However, following a revocation of probation, a

sentencing court need not undertake a lengthy discourse for its reasons for

imposing a sentence or specifically reference the statutes in question. See

Pasture, 107 A.3d at 28 (stating that “since the defendant has previously

appeared before the sentencing court, the stated reasons for a revocation




                                     -9-
J-S26039-21


sentence need not be as elaborate as that which is required at initial

sentencing.”).

      Instantly, at sentencing, the trial court reviewed Lopez’s history of non-

compliance with his probation conditions and Lopez’s admission to the

technical violations. See N.T. (Gagnon II and Sentencing), 1/27/21, at 1-7.

Ultimately, the trial court concluded that Lopez was not amenable to

supervision due to his failure to report to the Probation Department for fifteen

months. See id. at 7. Based upon that finding, the trial court revoked Lopez’s

probation, and resentenced him to nine to twenty-four months in prison “to

vindicate the authority of the [c]ourt.” Id.

      After reviewing the record, we conclude that the trial court did not abuse

its discretion in imposing a sentence of total confinement in order to vindicate

its authority. Indeed, as the trial court emphasized at Lopez’s Gagnon II and

Sentencing hearing, Lopez had failed to report to the Probation Department

upon his release from prison for approximately fifteen months.        See N.T.

(Gagnon II and Sentencing Hearing), 1/27/21, at 1-8. Because we discern

no abuse of discretion by the trial court in imposing a sentence of total

confinement to vindicate its authority under these circumstances, Lopez’s

claim lacks merit. See 42 Pa.C.S.A. § 9771(c).

      Application to Withdraw granted. Judgment of sentence affirmed.




                                     - 10 -
J-S26039-21




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/19/2021




                          - 11 -